.




                                    MANDATE

                                Court of Appeals
                           First District of Texas

                                NO. 01-14-00534-CV

                   URELIFT GULF COAST, L.P., Appellant
                                          V.
                          TRAVIS BENNETT, Appellee

                Appeal from the 295th District Court of Harris County
                        (Trial Court Cause No. 2014-01204)


TO THE 295th          DISTRICT      COURT      OF    HARRIS      COUNTY,        TEXAS,
GREETINGS:

      Before this Court, on the 26th day of March, 2015, the unopposed motion to
dismiss this appeal was determined. This Court made its order in these words:
                   After due consideration, the Court grants appellant’s
             unopposed motion to dismiss this appeal. Accordingly, the
             Court dismisses this appeal.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered March 26, 2015.

              Per curiam opinion delivered by panel consisting of Justices
              Keyes, Higley, and Brown.



       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




May 29, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT